Citation Nr: 1039571	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-09 793	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, claimed as 
secondary to his service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran thereafter moved and jurisdiction over his 
appeal was transferred to the RO in Montgomery, Alabama.  In 
August 2008, the Veteran appeared before the undersigned at a 
hearing in Montgomery to present testimony on the issue on 
appeal.  In November 2008, the Board remanded this issue for 
further development.

Initially, the Board finds that the record reveals that the 
Veteran has limited his claim of service connection for 
hypertension to the theory that it was caused or aggravated by 
his service connected posttraumatic stress disorder (PTSD).  
Therefore, the Board must likewise limit its adjudication of his 
appeal.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where 
... the claimant expressly indicates an intent that adjudication 
of certain specific claims not proceed at a certain point in 
time, neither the RO nor BVA has authority to adjudicate those 
specific claims, absent a subsequent request or authorization 
from the claimant or his or her representative").  


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that hypertension was caused or aggravated by the 
Veteran's service connected PTSD.




CONCLUSION OF LAW

Hypertension was not caused or aggravated by a service connected 
disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant 
of the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability, the 
degree of disability, and the effective date of any disability 
benefits.  The appellant must also be notified of what specific 
evidence he is to provide and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes obtaining 
all relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

The Board also finds that the written notice that the Veteran was 
provided in March 2004, prior to the July 2004 rating decision, 
along with the written notice that he was provided in March 2006, 
February 2008, and November 2008 fulfills the provisions of 38 
U.S.C.A. § 5103(a) including notice of the regulations governing 
disability ratings and effective dates as required by the United 
States Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Board finds 
that the subsequent readjudication of the claim in the December 
2008 supplemental statement of the case "cures" any timing 
problem associated with inadequate notice or the lack of notice 
prior to an initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 
F.3d at 1333-34.  The Board also finds that even if the above 
letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, 
that this notice problem does not constitute prejudicial error in 
this case because the record reflects that a reasonable person 
could be expected to understand what was needed to substantiate 
the claim after reading the above letters as well as the rating 
decision, statement of the case, and supplemental statements of 
the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent evidence and conducted all 
appropriate development.  Specifically, the record shows that VA 
has obtained and associated with the claim's file all available 
and identified in-service and post-service records including all 
of the Veteran's post-May 1989 treatment records from Internal 
Medicine Associates in full compliance with the Board's November 
2008 remand instructions.  See 38 U.S.C.A. § 5103A(b); Dyment v. 
West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 
(2008).  Moreover, the Board finds that the medical opinions the 
RO obtained in April 2004 and August 2006 are adequate to allow 
the Board to adjudicate the claim because the examiners, after a 
review of the record on appeal and an examination of the 
claimant, provided opinions as to the origins of his 
hypertension.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate). 

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that his hypertension was caused or 
aggravated by his service connected PTSD.  It is also requested 
that the Veteran be afforded the benefit of the doubt. 

In this regard, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which suggests the possibility 
that the recent change amounts to a substantive change in the 
regulation.  For this reason, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As explained above, the Veteran has limited his claim of service 
connection for hypertension to a secondary service connection 
claim.  Therefore, the Board will likewise limit its 
adjudication.  See Hamilton, supra.

As for service connection based on a disability being proximately 
due to or the result of an already service-connected disability 
under 38 C.F.R. § 3.310, in an April 2004 VA examination report 
it was opined, after a review of the record on appeal and an 
examination of the claimant, that "[a]fter careful review of the 
literature, I find no supporting documentation that relates to 
hypertension . . . as a result of post-traumatic stress disorder.  
Therefore, in my medical opinion, the . . . hypertension . . . 
[is a] . . . condition . . . and not associated with the post-
traumatic stress disorder."  This opinion is not contradicted by 
any other medical opinion of record.  See Colvin v. Derwinski 1 
Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted to 
base decisions on its own unsubstantiated medical conclusions).

As for service connection based on a service-connected disability 
aggravating a non-service-connected disorder under 38 C.F.R. 
§ 3.310 and Allen, supra, in an August 2006 VA examination report 
it was opined, after a review of the record on appeal and an 
examination of the claimant, that "[f]rom reviewing the 
literature, I could find no literature stating that hypertension 
is aggravated by PTSD, and so it is not as likely as not that the 
[Veteran's] hypertension is aggravated by his PTSD.  This opinion 
is also not contradicted by any other medical opinion of record.  
See Colvin, supra.  

As to the Veteran's testimony that both a Dr. K.  K. and a Dr. H. 
P. told him that his service connected PTSD caused and/or 
aggravated his hypertension, a review of the record on appeal 
does not reveal any such opinion from either of these doctors.  
In fact, a January 2004 note found in the treatment records 
obtained from Internal Medicine Associates includes a statement 
from the examining healthcare provider that he would not provide 
the Veteran with a statement saying that his hypertension was 
caused by his PTSD.  

As to the Veteran's and his representative's assertions, the 
Board acknowledges that the claimant is competent to give 
evidence about what he sees and feels and his representative is 
competent to give evidence about what he sees.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.   
Nonetheless, the Board also finds that special medical training 
and experience is required to provide a competent and credible 
medical opinion as to a link between the Veteran's service-
connected PTSD and his hypertension.  Id.  Therefore, since 
laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that 
hypertension was caused or aggravated by his service connected 
PTSD are not credible.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  Moreover, the Board finds 
more competent and credible the medical opinions provided by the 
VA examiners in April 2004 and August 2006 that the Veteran's 
hypertension was not caused or aggravated by his service 
connected PTSD than these lay claims.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) (in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board finds that service 
connection for hypertension is not warranted based on it being 
caused or aggravated by service connected PTSD because the weight 
of the competent and credible evidence is against finding such a 
causal association or link between the current disability and a 
service connected disability.  See 8 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310; Allen, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
hypertension on a secondary basis.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.310.  

In adjudicating the current appeal, the Board has also considered 
the doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the Board finds 
that the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim must be denied. 


ORDER

Service connection for hypertension as secondary to the Veteran's 
service connected PTSD is denied.



____________________________________________

Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


